Exhibit 10.7

NINETEENTH AMENDMENT TO CREDIT AGREEMENT

THIS NINETEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of November 13, 2012, by and among Dialogic Corporation, a British Columbia
corporation (“Borrower”), Dialogic Inc., a Delaware corporation formerly known
as Veraz Networks, Inc. (“Parent”), Wells Fargo Foothill Canada ULC, an
unlimited corporation existing under the laws of Alberta, as administrative
agent for the Lenders (“Administrative Agent”), and the financial institutions
named as lenders on the signature pages hereto (the “Lenders”).

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of March 5, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower and Parent have requested that Administrative Agent and
Required Lenders amend the Credit Agreement in certain respects; and

WHEREAS, Borrower, Parent and Required Lenders have agreed to amend the Credit
Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Amendments. Subject to the satisfaction of the conditions set forth in
Section 3 below and in reliance on the representations and warranties set forth
in Section 4 below, the Credit Agreement is hereby amended as follows:

(a) Section 2.11(a) of the Credit Agreement is hereby amended by amending and
restating clause (iii) set forth therein as follows:

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances less the Bank Product Reserve, less the Rent
Reserve, less the Irish Reserve, less for the period from the Nineteenth
Amendment Effective Date through compliance with the financial covenants set
forth in Section 6.16 for the period ending June 30, 2013, an availability block
in the amount of $250,000, and less the aggregate amount of reserves, if any,
established by Agent under Section 2.1(b).

(b) Section 6.16(a) of the Credit Agreement is hereby amended by deleting the
reference to “June 30, 2012, September 30, 2012 and December 31, 2012” in the
proviso thereto and inserting the following in lieu thereof “June 30,
2012, September 30, 2012, December 31, 2012 and March 31, 2013”.

(c) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating clause (c) of the definition of “Borrowing Base” as follows:



--------------------------------------------------------------------------------

(c) the sum of (i) the Bank Product Reserve, (ii) the Rent Reserve, (iii) the
Irish Reserve, (iv) an availability block in the amount of $250,000 at all times
from the Nineteenth Amendment Effective Date through compliance with the
financial covenants set forth in Section 6.16 for the period ending June 30,
2013 and (v) the aggregate amount of reserves, if any, established by Agent
under Section 2.1(b).

(d) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the definition of “Triggering Event” in its entirety as follows:

“Triggering Event” means, as of any date of determination, that (a) an Event of
Default has occurred and is continuing, (b) Excess Availability at any time is
less than $5,000,000 or (c) Qualified Cash at any time is less than $2,500,000.

(e) Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following defined term in the appropriate alphabetical order therein as follows:

“Nineteenth Amendment Effective Date” means November 13, 2012.

3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the satisfaction of the following conditions (each in form and
substance satisfactory to Administrative Agent):

(a) each party hereto shall have executed and delivered this Amendment to
Administrative Agent;

(b) Administrative Agent shall have received fully executed copies of the
Consent and Reaffirmation attached hereto

(c) Administrative Agent shall have received for the benefit of the Lenders, an
amendment fee in the amount of $20,000, which fee shall be fully earned and
payable as of the date hereof; and

(d) no Default or Event of Default shall have occurred and be continuing.

4. Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and the Lenders:

(a) all representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if made on and as of such date, except (i) to the
extent such representations and warranties expressly refer to an earlier date
(in which case such representations and warranties were true and correct in all
material respects (unless otherwise qualified by materiality, Material Adverse
Changes or a dollar threshold, in which case they shall be true in all respects)
on and as of such earlier date and (ii) to the extent that any Schedule relating
to any such representation and warranty was not required to be updated pursuant
to the terms of the Credit Agreement (it being understood that the
Administrative Agent has not requested any such update);

 

-2-



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Amendment constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its terms.

5. Post-Closing Covenant. On or prior to the sixtieth (60) day after the date
hereof, Borrower shall deliver to Administrative Agent a collateral
questionnaire, in form and substance satisfactory to Administrative Agent,
detailing the assets of Parent and its Subsidiaries. Failure to comply with this
Section 5 shall result in an immediate Event of Default.

6. Release.

(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Parent and each Subsidiary
of Parent, on behalf of itself, its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Administrative Agent, Lenders, Wells Fargo, Wells
Fargo Capital Finance, LLC, Wells Fargo Capital Finance, Inc., Wells Fargo Bank,
N.A. and their successors and assigns, and their present and former
shareholders, predecessors, directors, officers, attorneys, employees, agents
and other representatives and their affiliates, subsidiaries and divisions
engaged in the provision of financial services to Borrower and any of its
subsidiaries (Administrative Agent, each Lender, Wells Fargo, Wells Fargo
Capital Finance, LLC, Wells Fargo Capital Finance, Inc., Wells Fargo Bank, N.A.
and all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Parent or such Subsidiary or any of their successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which has arisen at any time
on or prior to the date of this Amendment for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto.

(b) Each of Parent and each Subsidiary of Parent understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(c) Each of Parent and each Subsidiary of Parent agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

-3-



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Expenses. Each of Parent and each Subsidiary of Parent agrees to pay on
demand all costs and expenses of Administrative Agent (including the reasonable
fees and expenses of outside counsel for Administrative Agent) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the laws of the province of Ontario, Canada.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

[Signature page follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

DIALOGIC CORPORATION, a British Columbia corporation By  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   Director DIALOGIC, INC., a Delaware
corporation formerly known as Veraz Networks, Inc. By  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   Secretary WELLS FARGO FOOTHILL CANADA ULC,
as Administrative Agent and as a Lender By  

/s/ Domenic Cosentino

Name:   Domenic Cosentino Title:   Authorized Signatory

Signature Page to Nineteenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Dialogic (US) Inc., formerly known as Dialogic Inc. (“Dialogic US”), Cantata
Technology, Inc. (“Cantata”), Dialogic Distribution Limited (“Dialogic
Ireland”), Dialogic Networks (Israel) Ltd. (“Dialogic Israel”) and Dialogic do
Brasil Comercio de Equipamentos Para Telecomunicacao Ltda., formerly known as
Veraz Networks Do Brasil Comercio De Equipamentos Para Telecomunicacao Ltda.
(“Dialogic Brazil”; Dialogic US, Cantata, Dialogic Ireland, Dialogic Israel and
Dialogic Brazil are each, individually, a “Guarantor” and, collectively, the
“Guarantors”) each hereby (i) acknowledges receipt of a copy of the foregoing
Nineteenth Amendment to Credit Agreement (the “Amendment”; capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in that certain Credit Agreement dated as of March 5, 2008 (as amended
through the date hereof) by and among Dialogic Inc., formerly known as Veraz
Networks, Inc., Dialogic Corporation, Wells Fargo Foothill Canada ULC, as
administrative agent for the Lenders (in such capacity, “Administrative Agent”),
and the lenders from time to time party thereto (the “Lenders”)), (ii) consents
to Borrower’s execution and delivery of the Amendment; (iii) agrees to be bound
by the Amendment (including without limitation, Sections 6 and 7(a) thereof);
(iv) affirms that nothing contained in the Amendment shall modify in any respect
whatsoever any Loan Document to which it is a party except as expressly set
forth therein; and (v) reaffirms its obligations under each of the other Loan
Documents to which it is a party (collectively, the “Reaffirmed Loan
Documents”). Although each Guarantor has been informed of the matters set forth
herein and has acknowledged and agreed to same, each Guarantor understands that
neither Administrative Agent nor the Lenders have any obligation to inform any
Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.

The undersigned further agree that after giving effect to the Amendment, each
Reaffirmed Loan Document shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

DIALOGIC (US) INC., a Delaware corporation formerly known as Dialogic Inc. By:  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   Secretary CANTATA TECHNOLOGY, INC., a
Massachusetts corporation By:  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   Secretary

DIALOGIC DISTRIBUTION LIMITED

(a company organized under the laws of Ireland)

By:  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   Director SIGNED SEALED AND DELIVERED AS A
DEED

By

 

/s/ Anthony Housefather

the attorney for and on behalf of

DIALOGIC DISTRIBUTION LIMITED

in the presence of:

Witness:

  /s/ Stephen Becker

Print Name:   Stephen Becker

Print Address:  

9800 Cavendish Blvd.

Ste. 500, Montreal, QC, H4M 2V9 Canada

Signature Page to Consent and Reaffirmation to Nineteenth Amendment to Credit
Agreement



--------------------------------------------------------------------------------

DIALOGIC NETWORKS (ISRAEL) LTD., a limited liability company incorporated under
the laws of Israel By:  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:   Director DIALOGIC DO BRASIL COMERCIO DE
EQUIPAMENTOS PARA TELECOMUNICACAO LTDA., a limited liability company duly
organized and existing under the laws of Brazil, f/k/a Veraz Networks Do Brasil
Comercio De Equipamentos Para Telecomunicacao Ltda. By:  

/s/ Anthony Housefather

Name:   Anthony Housefather Title:  

EVP, Corporate Affairs and

Associate General Counsel

Signature Page to Consent and Reaffirmation to Nineteenth Amendment to Credit
Agreement